United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0629
Issued: February 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 27, 2017 appellant filed a timely appeal from a January 3, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury in the performance of duty on December 30, 2015.
FACTUAL HISTORY
On February 10, 2016 appellant, then a 39-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on December 30, 2015, she sustained a left knee strain when
she slipped when stepping down while delivering mail on her route. She first received medical
care on January 1, 2016, stopped work on January 2, 2016, and notified her supervisor on
1

5 U.S.C. § 8101 et seq.

February 10, 2016. On the reverse side of the claim form, appellant’s supervisor controverted
the claim, stating that the incident was not reported within 30 days of the injury.2
A January 1, 2016 emergency department report was submitted which documented
appellant’s treatment for left knee pain.
In a January 14, 2016 note, Dr. George Branovacki, a Board-certified orthopedic surgeon,
reported that appellant was treated that same date and could return to work without restrictions
on February 2, 2016.
By letter dated March 15, 2016, the employing establishment again controverted the
claim arguing that appellant had not established fact of injury because she had not notified her
immediate supervisor of the alleged injury until February 10, 2016, more than 30 days after the
December 30, 2015 incident.
By letter dated March 23, 2016, OWCP informed appellant that the evidence of record
was insufficient to establish that she provided timely notification of her work injury.
Furthermore, there was no evidence of a diagnosis of any injury, nor was there a physician’s
opinion as to the cause of her alleged injury. OWCP provided a development questionnaire for
appellant’s completion and requested that she submit a response in order to substantiate the
factual basis of her claim. Appellant was afforded 30 days to submit the requested evidence.
In a January 1, 2016 venous duplex scan of the left lower extremity, Dr. Michael Flisak,
Board-certified in internal medicine, reported no evidence of deep vein thrombosis (DVT) in the
left leg above the knee.
In a January 1, 2016 diagnostic report, Dr. Scott Grossberg, a Board-certified radiologist,
reported that an x-ray of the left knee revealed mild tricompartmental osteoarthritis, small knee
effusion, and no fracture or dislocation.
In a January 7, 2016 medical report, Dr. Branovacki reported that appellant was treated
for left knee pain. He stated that appellant worked for the employing establishment and about
eight days prior, did a lot of walking in the snow. Appellant began limping approximately two
days later, causing her to seek emergency medical treatment on January 1, 2016. She reported a
history of a fall roughly two years prior. It involved the left knee, which had healed successfully
without any symptoms until this recent injury. Dr. Branovacki provided findings on physical
examination, noted possible tendinitis synovitis or meniscus tear, and recommended a magnetic
resonance imaging (MRI) scan of the left knee.
A January 7, 2016 x-ray of the left knee revealed no evidence of fracture, bone lesions,
deformity, arthritic change, or soft tissue abnormalities.
In a January 7, 2016 diagnostic report, Dr. Matthew Eisenstein, a Board-certified
diagnostic radiologist, reported that an MRI scan of the left knee revealed findings suspicious for

2

The Board notes that appellant has three other traumatic injury claims and one occupational disease claim with
dates of injury ranging from November 25, 2002 to July 7, 2015. Those claims are not presently before the Board
and the case record contains no other information pertaining to those prior claims.

2

tear of the periphery of the medial meniscus adjacent to the free edge, mild degenerative changes
involving the posterior patella, small effusion, and Baker’s cyst.
In a January 7, 2016 medical report, Dr. Branovacki reported that appellant complained
of right knee pain and diagnosed right knee degenerative joint disease.
Physical therapy notes from Midwest Orthopedic Consultants dated January 29 and
February 11, 2016 were submitted documenting appellant’s treatment for left knee pain after
slipping and stepping on snow/ice while working.
By decision dated April 28, 2016, OWCP denied appellant’s claim, finding that the
evidence of record failed to establish a diagnosed condition causally related to the accepted
December 30, 2015 employment incident. It noted that the statement she provided regarding the
mechanism of injury, specifically slipping on a step, differed from that noted by Dr. Branovacki
who reported that she had injured herself while walking in the snow.
On October 12, 2016 appellant requested reconsideration of OWCP’s decision. In
support of her claim, appellant submitted medical reports dated June 16 and July 1, 2016 from
Dr. Eugene Lopez, a Board-certified orthopedic surgeon.
In the June 16, 2016 report, Dr. Lopez reported that appellant presented for treatment of
left knee pain which began suddenly on December 30, 2015. He noted that she had been
employed by the employing establishment for 18 years. On December 30, 2015 the weather was
rainy and snowy and while walking her mail route, appellant slipped on some ice. Appellant did
not fall and caught herself, but continued to slip on ice the rest of the day. She finished her mail
route, but had difficulty walking, causing her to seek emergency medical treatment for left knee
pain. Dr. Lopez provided findings on physical examination and noted review of diagnostic
testing. He diagnosed work-related left knee medial meniscal tear and minor osteoarthritis.
In a July 1, 2016 medical report, Dr. Lopez reported that appellant’s injury occurred on
December 30, 2015 when she slipped on ice while walking her mail route. Appellant did not fall
and caught herself, but twisted/jerked her left knee while doing so. The following day she was
unable to walk due to severe left knee pain. Dr. Lopez discussed appellant’s treatment history
noting that a June 6, 2016 x-ray of the left knee revealed mild arthritis with slight loss of joint
space and a January 7, 2016 MRI scan revealed medial meniscus tear. He diagnosed left medial
meniscus tear and left knee osteoarthritis. Dr. Lopez opined with a reasonable degree of medical
certainty that appellant sustained a work-related injury to her left knee due to the slip on ice on
December 30, 2015. He explained that the osteoarthritis in her left knee developed over time
from the constant walking and standing, but was aggravated when she slipped on ice. Dr. Lopez
reported no knowledge of any other left knee injury prior to working for the employing
establishment.
By decision dated January 3, 2017, OWCP affirmed the April 28, 2016 decision, as
modified, finding that the evidence of record failed to establish that the December 30, 2015
employment incident occurred as alleged. It noted that appellant had established the fifth basic
element of her claim for causal relationship. However, OWCP denied her claim for fact of injury
because she failed to respond to the questionnaire provided with the March 23, 2016
development letter, which requested that she provide more details concerning the circumstances
of the claim filed.
3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.6 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
When an employee claims that he or she sustained an injury in the performance of duty
he or she must submit sufficient evidence to establish that he or she experienced a specific event,
incident, or exposure occurring at the time and place, and in the manner alleged. He or she must
also establish that such event, incident, or exposure caused an injury.7 Once an employee
establishes that they sustained an injury in the performance of duty, they have the burden of
proof to establish that any subsequent medical condition or disability from work, for which
compensation is claimed is causally related to the accepted injury.8
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his or her subsequent course of action. In determining whether a case has
been established, such circumstances as late notification of injury, lack of confirmation of injury,
and failure to obtain medical treatment may, if otherwise unexplained, cast serious doubt on the
employee’s statements. The employee has not met his or her burden of proof when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.9

3

Supra note 1.

4

Gary J. Watling, 52 ECAB 278 (2001).

5

Michael E. Smith, 50 ECAB 313 (1999).

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7
See generally John J. Carlone, 41 ECAB 354 (1989); see also 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R.
§ 10.5(q) and (ee) (1999) (occupational disease or illness and traumatic injury defined). See Victor J. Woodhams, 41
ECAB 345 (1989) regarding a claimant’s burden of proof in an occupational disease claim.
8

Supra note 3.

9

Betty J. Smith, 54 ECAB 174 (2002).

4

ANALYSIS
While OWCP’s April 28, 2016 decision accepted that the December 30, 2015
employment incident occurred as alleged, the January 3, 2017 decision modified this finding and
determined that appellant failed to establish fact of injury. OWCP denied her claim based on her
failure to respond to the March 23, 2016 development questionnaire which it claimed requested
that she provide additional detail concerning her claim.
The Board finds that this case is not in posture for decision.
While appellant did not respond to OWCP’s development questionnaire, the
questionnaire did not request greater detail pertaining to the factual circumstances of the
December 30, 2015 employment incident as alleged by OWCP in its January 3, 2017 decision.
The Board notes that the employing establishment controverted the claim arguing that she failed
to provide notice to her supervisor within 30 days of the December 30, 2015 employment injury.
OWCP’s questionnaire only requested that appellant submit evidence which established that her
claim was filed within 30 days of the December 30, 2015 injury. The Board notes that, while the
employing establishment controverted appellant’s claim as untimely filed, there is no
requirement that a claim be filed on the date of injury.10 In cases of injury on or after
September 7, 1974, section 8122(a) of FECA provides that an original claim for compensation
for disability or death must be filed within three years after the injury or death.11
With respect to the details surrounding the employment incident, appellant’s February 10,
2015 Form CA-1 alleged that she slipped off a step on December 30, 2015. Dr. Lopez’s medical
reports document that on December 30, 2015 appellant slipped on ice while walking her mail
route in snowy and rainy conditions. While appellant’s description of the employment incident
is vague, it is not so contradictory with that of her medical reports to establish that the
December 30, 2015 employment incident did not occur as alleged.12 Moreover, she sought
medical treatment shortly after her injury, just two days following the employment incident.
Thus, the Board finds that given the above-referenced evidence, appellant has alleged with
specificity that the incident occurred at the time, place, and in the manner alleged.13
As there is no dispute that appellant slipped on ice while delivering mail on
December 30, 2015, the Board finds that the first component of fact of injury, the claimed
incident, occurred as alleged.14 Given that appellant has established that the December 30, 2015
employment incident occurred as alleged, the question becomes whether this incident caused an
injury. While OWCP’s January 3, 2017 decision indicated that causal relationship had been
established, this decision did not review the medical evidence of record and make appropriate
10

J.S., Docket No. 15-1618 (issued March 7, 2016).

11

5 U.S.C. § 8122(a); section 10.100(b) of OWCP regulations also provides that for injuries sustained on or after
September 7, 1974, a notice of injury must be filed within three years of the injury. 20 C.F.R. § 10.100(b). See also
A.D., Docket No. 15-0732 (issued September 29, 2015).
12

See Willie J. Clements, 43 ECAB 244 (1991).

13

Id.

14

James R. Flint, Docket No. 05-0587 (issued June 10, 2005).

5

factual findings. It is a well-established principle that OWCP must make findings of fact and
offer a statement of reasons in its final decision.15
Thus, the Board will set aside OWCP’s January 3, 2017 merit decision and remand the
case for further development of the medical evidence.16 After further development as deemed
necessary, OWCP shall issue a de novo final decision on appellant’s traumatic injury claim.
CONCLUSION
The Board finds that appellant has established that the December 30, 2015 employment
incident occurred as alleged. The Board further finds that this case is not in posture for decision
as to whether appellant sustained an injury causally related to the accepted employment incident.
On remand, OWCP will consider the medical evidence and issue a de novo decision.
ORDER
IT IS HEREBY ORDERED THAT the January 3, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion.17
Issued: February 26, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

15

20 CFR § 10.126.

16

T.F., Docket No. 12-0439 (issued August 20, 2012).

17

Colleen Duffy Kiko, Judge, participated in this decision, but was no longer a member of the Board effective
December 11, 2017.

6

